NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4554-16T3

DANIEL MATTOS, as Executor for the
ESTATE OF CARY R. MATTOS, and
DANIEL MATTOS, Individually,

        Plaintiffs-Respondents,

v.

PVT. PETER S. HOTALEN – AMERICAN
LEGION POST 157; MARK F. SUSSMAN;
FLAVIAN SIMONELLI; PATRICIA SIMONELLI
and THOMAS K. ZOSCHAK,

        Defendants,

and

STATE OF NEW JERSEY and STATE OF
NEW JERSEY DEPARTMENT OF
TRANSPORTATION,

     Defendants-Appellants.
___________________________________

              Argued February 28, 2018 - Decided August 22, 2018

              Before Judges Fuentes, Manahan, and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Sussex County, Docket No.
              L-0328-14.

              Robert J. McGuire, Deputy Attorney General,
              argued the cause for appellants (Gurbir S.
           Grewal, Attorney General, attorney; Melissa
           Dutton Schaffer, Assistant Attorney General,
           of counsel; Robert J. McGuire, on the brief).

           Jacqueline DeCarlo argued the cause for
           respondent   Daniel   Mattos  (Individually)
           (Hobbie, Corrigan & Bertucio, PC, attorneys;
           Norman M. Hobbie and Jacqueline DeCarlo, of
           counsel; Jacqueline DeCarlo and Justin Lee
           Klein, on the brief).

           Gill & Chamas, LLC, attorneys for respondent
           Estate of Cary Mattos, join in the brief of
           respondent Daniel Mattos.

PER CURIAM

     The   dispositive   legal   issue   in   the   appeal   concerns   the

immunity provided to public entities under the Tort Claims Act

(TCA), N.J.S.A. 59:1-1 to -12-3.         At all times relevant to this

case, the State Department of Transportation (DOT) owned a tract

of land located on Route 206, in Frankford Township.              The DOT

property is located across from Pvt. Peter S. Hotalen – American

Legion Post 157 (American Legion).        On March 15, 2014, plaintiff

Daniel Mattos and his wife, decedent Cary Mattos,1 parked their

car on the DOT property to attend a St. Patrick's Day event held

at the American Legion. Cary was struck and killed by a car driven

by defendant Thomas K. Zoschak as she attempted to cross Route 206

to return to her parked car.



1
   In the interest of clarity, we will refer to parties who have
the same last name by their first name when necessary. We do not
intend any disrespect.
                                2                        A-4554-16T3
      Plaintiffs   filed      this   civil    action    against    Zoschak,        the

American Legion, the DOT, and other individuals under various

theories of liability.         With respect to the DOT, plaintiffs claim

the   DOT   knowingly    permitted     the    American    Legion     to   use      the

unimproved lot as an "over-flow" parking lot.2              Plaintiffs argued

this "created a dangerous, hazardous and unsafe condition [on the]

property" because the DOT did not provide "warning[] [signs],

crossing guards, safety lighting [or] patrol officers to assist

in [pedestrian] crossing of U.S. Highway 206," or require the

American Legion to provide these safety measures.

      The DOT moved for summary judgment before the Law Division,

arguing it was immune from liability under N.J.S.A. 59:2-4 of the

TCA, which provides: "A public entity is not liable for any injury

caused by adopting or failing to adopt a law or by failing to

enforce any law."       The DOT argued it was not legally obligated to

prevent the unauthorized use of public property.

      Plaintiffs argued the DOT was liable under N.J.S.A. 59:4-2,

because they can prove that: (1) the property was in a dangerous

condition    at   the   time    of   Cary's    death;    (2)   her      death      was

proximately    caused    by    the   dangerous   condition;       (3)     a    public

employee    created     the    dangerous     condition    or   had      actual       or



2
    The American Legion has onsite parking.

                                        3                                     A-4554-16T3
constructive knowledge of the condition within sufficient time

before the accident to have taken measures to protect Cary against

this dangerous condition; and (4) the DOT's failure to act under

these circumstances was palpably unreasonable.

       The motion judge accepted plaintiffs' argument regarding the

applicability of N.J.S.A. 59:4-2.                  Viewed through the lens of

these statutory standards, the motion judge found there were

several issues of material facts related to "whether the proximity

of Route 206 to [the DOT's] property constituted a dangerous

condition,        whether    [the    DOT]    had    notice   of    said   dangerous

condition, and whether [the DOT's] failure to remediate the danger

fell below the appropriate standard of care for a property owner."

       By leave granted, the DOT now argues that the motion judge

erred as matter of law in failing to dismiss plaintiffs' claims

pursuant to N.J.S.A. 59:2-4.             Alternatively, the DOT argues that

even   if    N.J.S.A.       59:4-2   applies,      plaintiffs     did   not   present

sufficient competent evidence that the property was in a dangerous

condition at the time of the accident.                We review the denial of a

motion      for   summary     judgment      de   novo,   without    affording      any

deference to the legal analysis of the motion judge.                    Nicholas v.

Mynster, 213 N.J. 463, 478 (2013). We apply the standards codified

in Rule 4:46-2(c) and review all of the facts in the appellate

record in the light most favorable to plaintiffs as the non-moving

                                            4                                 A-4554-16T3
party.    Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995).   Mindful of these standards, we conclude the motion judge

erred in applying the statutory factors in N.J.S.A. 59:4-2, and

dismiss plaintiffs' claims against the DOT as a matter of law

pursuant to N.J.S.A. 59:2-4.      Our legal analysis is guided by the

following salient facts.

     On March 15, 2014, Daniel Mattos and his wife Cary Mattos

drove their car to the American Legion located on Route 206 in

Frankford Township to attend a St. Patrick's Day celebration.           The

Mattos and their friends, Vivian Hill and William Hill, parked

their cars on an unpaved, grassy parcel of land that is part of

the DOT's property, located across from the American Legion. Route

206 is a two lane road with a posted speed limit of fifty miles

per hour.     There is no pedestrian crosswalk to allow those who

parked their car on this property to cross Route 206 safely.3           The

DOT maintains Route 206.

     Plaintiffs    and   the   Hills   left   the   American   Legion   at

approximately 10:30 p.m.       When Cary and Vivian attempted to cross

Route 206, they were struck by a car driven by defendant Thomas

S. Zoschak.     Immediately after the accident, Zoschak fled the

scene without making any effort to stop his car.         Two days later,


3
    The State Police Trooper who authored the accident report
stated: "There were overhead street lights in the area, however,
they would randomly turn off as I was at the scene."
                                5                        A-4554-16T3
Zoschak surrendered himself to the State Police.      Cary Mattos

sustained fatal head injuries and severe injuries to her lower

extremities.   She died at the scene and was officially pronounced

dead at Morristown Medical Center. State Police North Star Medivac

transported Vivian Williams to Morristown Medical Center, where

she was treated for a fractured tibia of her right leg.

     The State Police accident investigation report contains the

following account of how the accident occurred:

          Both couples were leaving the [American
          Legion] building and attempted to cross [Route
          206] in order [to] retrieve their vehicle,
          which was parked on the grass area off the
          northbound side [of Route 206].     Mr. Mattos
          explained to me that prior to crossing [Route
          206] they noticed a pair of head lights in the
          distance and felt they could cross the highway
          safely. Mr. Mattos and Mr. Hill were crossing
          the road and Mrs. Mattos and Mrs. Hill were
          following close behind them.    The next thing
          Mr. Mattos observed through his peripheral
          vision was his wife's body flying in the air
          before landing near the curb on [Route 206].
          Mr. Mattos ran to his wife and yelled for
          someone to call 911.

The State Police reached the following conclusion with respect to

the cause of the accident:

          [T]he cause of this crash can be attributed
          to [Cary] and [Vivian] failing to yield the
          right of way to [Zoschak's car] when crossing
          the roadway. The limited amount of overhead
          lighting, positive grade, and the dark
          clothing worn by [Cary] and [Vivian] may have
          all contributed to the inability of [Zoschak]
          to perceive [Cary] and [Vivian] in the
          roadway. Due to [Zoschak] fleeing the scene
                                6                          A-4554-16T3
            of the crash, it is unknown to what extent his
            physical condition may or may not have
            contributed to the cause of this collision.

     The DOT property is located at the intersection of Route 206

and Main Street.      It is an unpaved, grassy lot without any

designated means of egress and ingress for vehicular or pedestrian

traffic.    There are no barriers or fences blocking access to the

property.    On the side of the property adjacent to Main Street,

there is a worn down patch that has been used as an unauthorized

entrance and exit onto the property.    The property extends to the

shoulder of Route 206, and is at times used as a right-of-way by

the DOT or the State Police.

     At the time of the accident, there were several yellow chevron

signs on the border of the property, adjacent to Main Street, to

warn oncoming traffic of the bend in the road.        A photo dated

August 24, 2009, shows four yellow chevron warning signs bordering

the property, facing out towards Main Street.     From this record,

we cannot determine how many chevron signs were on the property

at the time of the accident.

     DOT records show employees had been to the property to repair

damaged chevron signs, and to replace a missing chevron sign.       At

the time of the accident, there were several signs placed at the

border of the property to guide and control motor vehicle traffic;

there were two signs to inform motorists the direction for U.S.

                                  7                          A-4554-16T3
Route 206 north and south, a stop sign at the intersection to

control motor vehicle traffic, and a sign for County Route 630.

At his deposition, DOT Investigator William J. Hayden explained

that it was illegal for persons attending events held at the

American Legion to use the property as a parking lot.         The DOT did

not have "No Trespassing" signs on the property at the time of the

accident.4

     Based on this record, plaintiffs' theory of liability is

predicated on the DOT's failure to take affirmative measures to

prevent people from improperly using this lot as a de facto parking

area for events held at the American Legion.          For purposes of our

analysis, we will assume that plaintiffs can show that the DOT had

actual or constructive knowledge that: (1) the property was being

used as a de facto parking lot; (2) people who used the lot for

parking were thereafter crossing Route 206 to attend events at the

American     Legion;   and   (3)   crossing   Route    206   under     these

circumstances exposed pedestrians to a high risk of being struck

by vehicular traffic.




4
   The DOT posted a "No Trespassing" sign after the accident and
added additional chevron warning signs directly onto the worn down
section of land, blocking public access through this part of the
property. These subsequent remedial measures are not admissible
to establish negligence. N.J.R.E. 407.

                                     8                               A-4554-16T3
      The Legislature has declared, as a matter of public policy,

"that public entities shall only be liable for their negligence

within the limitations of this act and in accordance with the fair

and uniform principles established herein.     All of the provisions

of this act should be construed with a view to carry out the above

legislative declaration."      N.J.S.A. 59:1-2.    In furtherance of

this public policy, "[a] public entity is not liable for any injury

caused by adopting or failing to adopt a law or by failing to

enforce any law."   N.J.S.A. 59:2-4 (emphasis added).

     Our Supreme Court's decision in Lee v. Brown, 232 N.J. 114

(2018) is the most recent case that has examined the question of

liability for public entities under the TCA.         In Lee, a fire

consumed a multifamily building located in the City of Paterson,

causing the death of four residents and injuring several others

occupants.   Lee, 232 N.J. at 118.    The parties affected by this

tragedy filed several civil actions against a number of private

parties and public entities.    Id. at 119.   As framed by the Court,

"the question arose whether the City and its electrical inspector

. . .[,] alleged by the plaintiffs to be at least partially at

fault for the fire[,] are entitled to qualified or absolute

immunity under the TCA, N.J.S.A. 59:3-3, -5, or -7."     Ibid.     The

following facts informed the Court's legal analysis.



                                  9                           A-4554-16T3
     Approximately        six   months      before    the   fire,     a   City    Fire

Department inspector responded to the building to investigate the

source of "smoke coming from a boiler." Id. at 120. The inspector

"discovered      improper   wiring     in     the    electrical     panels   in   the

basement and notified the City's electrical department that the

issue required further inspection."                 Ibid.   Two days later, the

City's electrical inspector followed up on the Fire Department's

referral   and     inspected    the   building's        electrical    "panels     and

determined that the wiring did not comply with the building code."

Ibid.   The electrical inspector photographed the faulty electrical

panels and told the building's owner "that the wiring was extremely

dangerous."      Lee, 232 N.J. at 120.

     The next day, the electrical inspector issued a "Notice of

Violation and Order to Terminate."              Ibid.    The property owner did

not heed the warning and did not take any action to correct the

electrical wiring.        Ibid.     Three months later, the City sent the

owner a "Notice and Order of Penalty," that cited "specific

violations    of    the   Uniform     Construction       Code   Act   and    various

regulations." Ibid.         When the electrical inspector returned to

the building one month later, the owner told him that she had not

made any of the repairs identified in the Notice of Violation.

Ibid.   The inspector told the owner to hire an electrician and

complete all of the repairs within two weeks. Ibid. The inspector

                                         10                                  A-4554-16T3
also "directed" the owner to notify him when the electrician

arrived.    Lee, 232 N.J. at 120.

      In the report filed to document this encounter with the owner,

the   inspector      misrepresented   "that   he    had    re-inspected      the

wiring."     Ibid.     In fact, the inspector merely "relied on [the

owner's] representation that the issue had not been corrected."

Ibid.    According to the inspector, he met with an employee of the

City's     Community    Improvements    Department,        showed   her      the

photographs that depicted the faulty electrical wires, and "told

her something had to be done to remedy the problem."                      Ibid.

According to electrical inspector, the City's policy "required him

to notify his direct supervisor . . . of an imminent hazard and

. . . [his supervisor] would ultimately determine whether to shut

off the power."       Id. at 120-121.

      This bureaucratic ineptitude failed to produce any results,

and the dangerous condition created by the building's defective

electrical wiring remained unaddressed.            Approximately one month

after the electrical inspector was last at the site, "the faulty

wiring caused a fire at the      . . . property claiming the lives of

four residents and injuring several others."              Id. at 121.

      Against these facts, a unanimous Supreme Court held:

            The critical causative conduct in this case
            was [the electrical inspector's] failure to
            contact [his supervisor] and secure an
            emergency power shut-off or to seek relief in
                                 11                                     A-4554-16T3
           court, not any affirmative action to enforce
           the law.   The fire is alleged to have been
           caused by the faulty wiring on the electrical
           panels.    It was not the result of any
           corrective action taken by [the electrical
           inspector].    Like the cessation of court
           proceedings in [Bombace v. City of Newark, 125
           N.J. 361 (1991)], [the electrical inspector's]
           omission, not any action taken by him, allowed
           the   problem   to    linger.       Under  our
           interpretation of the TCA in Bombace, [the
           electrical inspector's] prior conduct of
           inspecting and issuing notices of violation
           is not sufficient to subject him to liability.
           The failure to enforce the law is absolutely
           immune from liability under N.J.S.A. 59:3-5.
           Further, as in Bombace, the victims of the
           tragic fire here "would at least have a
           principal   wrongdoer   from   whom   to  seek
           redress." There is no dispute that the City's
           liability is conditioned on that of [the
           electrical inspector's], and thus the City is
           entitled to absolute immunity as well.

           [Lee, 232 N.J. at 129 (emphasis in original)
           (quoting Bombace, 125 N.J. at 372).]

       Here, plaintiffs seek to hold the DOT liable based on its

failure to prevent the public from using its land as a parking

lot.    Stated differently, plaintiffs argue the DOT is liable for

plaintiffs' misuse of public property based on the DOT's failure

to place "No Trespassing" signs on the property, or surround the

property with some kind of parameter fence.   Plaintiffs also argue

the DOT should have facilitated the misuse of its property by

creating a pedestrian crossway on Route 206 and posting police

officers to control vehicular traffic every time the American

Legion held an event that requires additional parking.
                               12                           A-4554-16T3
     Plaintiffs' cause of action against the DOT would have a

modicum of substantive merit if Cary's death was proximately caused

by a dangerous condition located on the property itself.         Here,

however, Cary and Vivian voluntarily decided to cross Route 206

at approximately 10:30 p.m., wearing dark clothing, and in an area

of the road where the overhead lighting provided intermittent

illumination.    Plaintiffs'   arguments   imposing   an   affirmative

responsibility on the DOT to facilitate the misuse of its property

lacks sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

     In our view, the facts the Court confronted in Lee were far

more compelling from the perspective of the plaintiffs.       Yet the

Court decisively found the public employees and their public entity

employer entitled to absolute immunity under the TCA. We recognize

that in Lee, the Court's reasoning was guided by N.J.S.A. 59:3-5,

which provides: "[a] public employee is not liable for an injury

caused by his adoption of or failure to adopt any law or by his

failure to enforce any law."     (Emphasis added).     Here, the DOT

seeks the immunity under N.J.S.A. 59:2-4, which provides: "[a]

public entity is not liable for any injury caused by adopting or

failing to adopt a law or by failing to enforce any law." (Emphasis

added).   The Court's reasoning in Lee applies with equal force



                                13                             A-4554-16T3
here, entitling the DOT to absolute immunity under N.J.S.A. 59:2-

4.

     We thus reverse the order of the Law Division denying the

DOT's motion for summary judgment and dismiss with prejudice all

claims made by plaintiffs against the DOT under N.J.S.A. 59:2-4

of the TCA.

     Reversed and remanded.   We do not retain jurisdiction.




                               14                          A-4554-16T3